Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 30, 2019

                                      No. 04-18-00758-CV

   Michelle NINO, Individually and as Personal Representative of the Estate of Robert Nino,
            Deceased; Julyssa Sixx Nino; Robert Nino Jr.; and Alyssa Nikki Nino,
                                        Appellants

                                                v.

       PRIMORIS ENERGY SERVICES CORPORATION D/B/A Primoris Pipeline,
                              Appellees

                 From the 365th Judicial District Court, Dimmit County, Texas
                           Trial Court No. 15-12-12787-DCVAJA
                      Honorable Amado J. Abascal, III, Judge Presiding


                                         ORDER
        Appellants’ reply brief was due on April 22, 2019. See TEX. R. APP. P. 38.6(c). On the
due date, Appellants filed an unopposed first motion for a thirty-day extension of time to file the
reply brief.
        Appellants’ motion is GRANTED. Appellants’ reply brief is due on May 22, 2019. See
id. R. 38.6(d).

       It is so ORDERED on this 30th day of April, 2019.

                                                                    PER CURIAM




       ATTESTED: _____________________________
                 KEITH E. HOTTLE,
                 Clerk of Court